UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50385 GrowLife, Inc. (Exact name of registrant as specified in its charter) Delaware 90-0821083 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Union Street, Suite 810, Seattle, WA 98101 (Address of principal executive offices and zip code) (800) 977-5255 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yeso No þ As of November 13, 2015 there were 902,116,496 shares of the issuer’s common stock, $0.0001 par value per share, outstanding. TABLE OF CONTENTS Page Number PART IFINANCIAL INFORMATION ITEM 1 Financial Statements (unaudited except as noted) 3 Consolidated Balance Sheets as ofJune 30, 2015 and December 31, 2014 (audited) 3 Consolidated Statements of Operationsfor the three and six months ended June 30, 2015 and 2014 4 Consolidated Statements of Cash Flowsfor the six months ended June 30, 2015 and 2014 5 Notes to the Consolidated Financial Statements 6 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 28 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 37 ITEM 4 Controls and Procedures 37 PART IIOTHER INFORMATION ITEM 1. Legal Proceedings. 38 ITEM 1A. Risk Factors 39 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 48 ITEM 5 Other Information 48 ITEM 6 Exhibits and Reports on Form 8-K 48 SIGNATURES 49 2 ITEM 1. FINANCIAL STATEMENTS GROWLIFE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (Audited) CURRENT ASSETS: Cash and cash equivalents $ $ Inventory, net Prepaid expenses Deposits Total current assets EQUIPMENT, NET OTHER ASSETS Intangible assets, net Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES: Accounts payable - trade $ $ Accounts payable - related parties - Accrued expenses Accrued liabilities- related parties - Derivative liability Current portion of convertible notes payable Deferred revenue Total current liabilities LONG TERMLIABILITIES: Convertible notes payable - COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS' DEFICIT Preferred stock - $0.0001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock - $0.0001 par value, 3,000,000,000 shares authorized, 887,116,496 and 879,343,771 shares issued and outstanding at 6/30/15 and 12/31/14, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 GROWLIFE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS Three Months Ended, Six Months Ended, June 30, June 30, June 30, June 30, NET REVENUE $ COST OF GOODS SOLD GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES OPERATING LOSS ) OTHER INCOME (EXPENSE): Change in fair value of derivative ) Interest expense, net ) Loss on class action lawsuit settlements ) - ) - Total other income (expense) INCOME (LOSS) BEFORE INCOME TAXES ) ) ) Income taxes - current benefit - NET INCOME (LOSS) $ ) $ $ ) $ ) Basic and diluted income (loss) per share $ ) $ $ ) $ Weighted average shares of common stock outstanding- basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 GROWLIFE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS SixMonths Ended, June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities Depreciation and amortization Amortization of intangible assets Change in inventory reserve Stock based compensation Common stock issued for services - Amortization of debt discount Change in fair value of derivative liability ) Expense related to warrant - Accrued interest on convertible notes payable Loss on class action lawsuit settlements - Changes in operating assets and liabilities: Accounts receivable - Inventory ) Prepaid expenses ) Other receivable - Deposits ) Accounts payable Accrued expenses ) Deferred revenue ) CASH (USED IN) OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures - ) NET CASH (USED IN) INVESTING ACTIVITIES: - ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from options exercised - Payments of notes payable - related party - ) NET CASH PROVIDED BY FINANCING ACTIVITIES - NET (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $
